     Case 1:18-cv-00554-DAD-EPG Document 56 Filed 10/14/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA
10

11       RICHARD SCOTT KINDRED,                               Case No. 1:18-cv-00554-DAD-EPG (PC)
12                           Plaintiff,                       ORDER REQUIRING REMOTE
13                                                            APPEARANCES AT SETTLEMENT
               v.
                                                              CONFERENCE
14       BRANDON PRICE, et al.,
                                                              Date: November 5, 2020
15                           Defendants.                      Time: 10:30 a.m.
16

17            A settlement conference in this matter is set for November 5, 2020, at 10:30 a.m., before

18   the undersigned. (Doc. 47.) In light of the COVID-19 pandemic, the Court ORDERS:

19            1. The parties shall appear for the settlement conference remotely via Zoom;

20            2. Counsel for Defendants shall contact the undersigned’s Courtroom Deputy at

21                  wkusamura@caed.uscourts.gov for the Zoom video and dial-in information; and

22            3. Counsel for Defendants shall arrange for Plaintiff’s participation in the conference

23                  with the appropriate personnel at Department of State Hospitals-Coalinga.1

24
     IT IS SO ORDERED.
25

26   Dated:      October 14, 2020                                            /s/   Sheila K. Oberto                    .
                                                                 UNITED STATES MAGISTRATE JUDGE
27
     1
28    If Plaintiff is unable to appear by video, he may appear telephonically. Alternatively, the Court may continue the
     settlement conference until video is available.
     Case 1:18-cv-00554-DAD-EPG Document 56 Filed 10/14/20 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                           2
